Citation Nr: 0106981	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  98-04 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from October 1967 to July 
1970.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In April 2000, the Board remanded this claim to the RO for 
the purpose of affording the veteran a hearing before a 
member of the Board.  The RO complied with the Board's remand 
instructions, and in September 2000, the veteran testified 
before the undersigned Board Member at the RO.  During this 
hearing, the veteran and his representative raised a claim of 
entitlement to service connection for a pilonidal cyst.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's 
claim of entitlement to service connection for PTSD.

2.  There is no medical evidence of record establishing that 
the veteran currently has PTSD.



CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2000), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues before the Board include whether the veteran is 
entitled to service connection for PTSD.  The RO denied the 
veteran this benefit in November 1996 on the basis that the 
claim was not well grounded.  During the pendency of this 
appeal, however, a bill was passed that eliminates the need 
for a claimant to submit a well-grounded claim and amplifies 
the VA's duty to assist a claimant in the development of his 
claim.  See Veterans Claims Assistance Act of 2000 (Act), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5100-5107, 5126).  This legislation now 
necessitates the Board to proceed directly to an adjudication 
of the merits of a service connection claim (provided the 
Board finds that the VA has fulfilled its duty to assist and 
has provided appropriate notification of the evidence the 
veteran needs to support his claim) without determining 
whether the claim is well grounded.  In this case, the RO has 
not developed or considered the veteran's PTSD claim pursuant 
to this Act; however, as explained below, it has taken action 
that is consistent therewith.  Accordingly, the Board is not 
prejudicing the veteran by proceeding directly to an 
adjudication of the merits of his PTSD claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

First, in its May 1997 statement of the case, the RO notified 
the veteran of all regulations pertinent to service 
connection claims, including those relating to well-
groundedness, informed him that it had denied his claim for 
service connection for PTSD because he had not submitted 
evidence showing a diagnosis of PTSD (evidence that was 
previously required to well ground a claim and that is still 
required to grant a claim on the merits), and provided the 
veteran and his representative an opportunity to present 
further argument in support of this claim.  The veteran took 
advantage of this opportunity by subsequently submitting 
written statements and medical records and by presenting 
testimony at a hearing before the undersigned Board Member. 

Second, the RO has afforded the veteran a VA examination of 
his psychiatric disorder, and during this examination, an 
examiner addressed the etiology of the veteran's psychiatric 
complaints.  Third, the RO has obtained and associated with 
the claims file all outstanding records identified by the 
veteran as being pertinent to his PTSD claim.  During a 
hearing held at the RO in September 2000, the veteran was 
asked whether any doctor or psychiatrist had diagnosed PTSD.  
The veteran indicated that he was not sure.  The undersigned 
Board Member then indicated that he would hold the record 
open for 60 days so that the veteran and his representative 
could review the file and then submit any additional evidence 
in support of his appeal.  In December 2000, however, the RO 
reported that the veteran had not submitted any additional 
evidence since the hearing was conducted.  Based on these 
facts and because the Board is not aware of the existence of 
any other evidence that might substantiate the veteran's PTSD 
claim, the Board is satisfied that the VA has fulfilled its 
duty to assist the veteran in obtaining and fully developing 
all of the facts relevant to this claim.

The veteran seeks service connection for PTSD.  The 
regulation governing this type of claim, 38 C.F.R. § 
3.304(f), was amended while the veteran's appeal was pending, 
effective March 7, 1997.  Where the law or regulations change 
while an appeal is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  In this case, the RO did not notify the veteran of 
the change in regulation or consider the veteran's PTSD claim 
under both the former and revised regulations.   However, 
because neither version of the regulation is more favorable 
to the veteran, the veteran has not been prejudiced as a 
result thereof.

To establish entitlement to service connection for PTSD under 
the former regulation, the veteran must submit medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1996).  
Under the revised regulation, the veteran must submit medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2000).  
Both the former and revised regulations require a diagnosis 
of PTSD, evidence which, as shown below, has not been 
submitted in this case.

The veteran served on active duty from October 1967 to July 
1970, including in Vietnam from April 1968 to July 1970.  He 
contends that he developed PTSD as a result of combat-related 
stressors he experienced in Vietnam.  These stressors include 
being shot by a sniper during a search and destroy mission 
and having his helicopter shot down on two occasions while 
serving as a gunner.  According to the veteran, his 
helicopter was once shot down north of the Iron Triangle and 
settled in a rice paddy, where he was forced to continue 
firing against ground fire and to radio for help.  This 
incident allegedly resulted in the death of the pilot and 
ended after a Chinook helicopter attached itself to the 
veteran's helicopter and pulled it out of the firing zone to 
safety.  

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2000). 

The veteran's DD Form 214 (Report of Separation from the 
Armed Forces of the United States) and service personnel 
records show that the veteran served in Vietnam as a rifleman 
and helicopter repairman and received multiple awards and 
citations, including a Combat Infantry Badge.  The veteran's 
receipt of this particular citation proves that he engaged in 
combat with the enemy.  Accordingly, his lay testimony 
regarding the reported combat stressors, which the Board 
deems credible, is accepted as conclusive evidence of their 
actual occurrence.

Notwithstanding that the veteran experienced stressors during 
his service in Vietnam, his claim still fails.  At his 
September 2000 hearing, the veteran testified that after he 
was discharged from service he started having intrusive 
thoughts about his combat experiences.  He also testified 
that these thoughts caused him to self-medicate with alcohol 
and to seek counseling.  He indicated that although he had 
seen mental health professionals, at least one of whom 
believed "there was a problem" and recommended him for 
treatment, no physician had told the veteran that he had 
PTSD.  

Post-service medical evidence confirms the veteran's 
assertions.  VA outpatient treatment and hospitalization 
records dated from 1986 reflect that the veteran had mental 
health complaints.  However, these complaints were attributed 
to alcohol dependence, not to PTSD.  Moreover, during a VA 
PTSD examination in June 1997, the veteran reported that he 
had twice enrolled in a drug and alcohol rehabilitation 
program in the 1980s, but had never received psychiatric 
treatment.  The VA examiner conducted a comprehensive 
evaluation and diagnosed dysthymic disorder, alcohol 
dependence, and anxiety disorder, NOS, as characterized by 
intermittent dysphoric thoughts of combat experiences along 
with a history of a traumatic combat experience.  The VA 
examiner specifically indicated that the veteran was quite 
credible in his presentation; however, he did not currently 
meet the full criteria for PTSD and had a history complicated 
by alcohol use.  The VA examiner explained that the veteran's 
primary problems related to his divorce that occurred years 
ago, his feelings of loneliness and his back pain.  The VA 
examiner further explained that if the veteran were to enter 
psychiatric treatment then any symptoms of PTSD might become 
more fully elaborated.  There was no indication that another 
examination was required to clarify the diagnosis.  

During a VA scars examination the same day, another VA 
examiner evaluated the veteran's back.  Despite not having 
evaluated the veteran's mental status, this examiner 
diagnosed "PTSD....See psychiatrist's report" based on the 
veteran's complaint of "PTSD."  In so doing, it appears 
that the VA examiner was deferring to the aforementioned VA 
examiner's diagnosis.

On the basis of the competent medical evidence of record, the 
veteran does not currently have a diagnosis of PTSD.  To 
merit an award of service connection under 38 U.S.C.A. 
§ 1110, the veteran must submit competent evidence 
establishing the existence of a present disability resulting 
from service.  See Gilpin v. West, 155 F.3d 1353, 1355-1356 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
this case, there is simply no evidence other than the 
veteran's own assertions establishing that the veteran 
currently has PTSD.  Unfortunately, the veteran's assertions 
in this regard are insufficient to establish the existence of 
a present disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions).  The Board further notes that the 
absence of evidence of a current diagnosis of PTSD was 
discussed during the veteran's hearing and he and his 
representative were given the opportunity to submit 
additional evidence to substantiate the claim.  However, no 
additional evidence has been submitted. 

Inasmuch as the claims file contains no diagnosis that the 
veteran currently has PTSD, the Board finds that the 
preponderance of the evidence is against his claim of 
entitlement to service connection for PTSD.  This claim must 
therefore be denied.  


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The veteran also claims that he is entitled to service 
connection for a lumbosacral strain.  Additional development 
by the RO is necessary before deciding the merits of the 
veteran's remaining claim. 

First, as previously indicated, during the pendency of this 
appeal, legislation was passed that amplifies the VA's duty 
to assist a claimant in the development of his claim and 
provide appropriate notification of what is needed for a 
successful claim.  This duty now includes providing the 
claimant a medical examination when the evidence shows that 
the claimant has a current disability that may be associated 
with his period of active service and there is insufficient 
medical evidence of record for the VA to decide the claim.  
In this case, the post-service medical evidence is unclear 
regarding whether the veteran currently has a lumbar spine 
disorder.  
A VA outpatient treatment record indicates that the veteran 
was diagnosed with a low back strain in October 1987.  
However, the only other records in the claims file that 
suggests the existence of a back disorder are June 1997 VA 
examination reports.  The report of the VA PTSD examination 
includes a finding that the veteran has probable degenerative 
disc disease, but this finding is based on a history reported 
by the veteran.  The report of the VA scars examination 
indicates that the veteran had loss of normal lumbar lordosis 
with mild paraspinal muscle spasm and tenderness, and pain 
and guarding on range of motion testing, but does not include 
a diagnosis of a back disorder.  Rather, the VA examiner who 
conducted this examination diagnosed "lumbosacral spine" 
(perhaps intending to mean "lumbosacral strain").  An x-ray 
of the spine was reported to be normal.  Regardless, the 
Board is willing to accept these findings as evidence of some 
current lumbar spine disorder.

The veteran asserts that this disorder results from a back 
injury he sustained in service in 1968, when he jumped 25 
feet from a helicopter with a radio pack on his back and 
landed on his chest.  Allegedly, this injury necessitated a 
transfer to a hospital in Bien Hoa two or three weeks later, 
and at that time, medical personnel tapped and drained fluid 
from his lower spine to relieve the pressure he was feeling.  
The veteran also asserts that he began to receive further 
treatment for his back in 1972, and that since then, he has 
received additional back treatment and has had low back pain 
and occasional right leg numbness and muscle spasms.  

The veteran's service medical records reflect that the 
veteran had a perirectal abscess drained at a field hospital 
in 1968, but do not show that he was treated for or diagnosed 
with any back disorder at any time during his period of 
active service.  For the sake of further argument and 
pursuant to 38 U.S.C.A. § 1154(b), however, the Board accepts 
that the veteran sustained a back injury in service.  

As the record stands, there is insufficient medical evidence 
of record to determine whether the veteran's current lumbar 
spine disorder, to the extent it exists, is related to the 
alleged in-service back injury.  In light of these facts, VA 
orthopedic and neurological examinations are necessary for 
the Board to decide equitably the veteran's claim for service 
connection for a lumbosacral strain.  The Board believes that 
it would helpful if, during these examinations, the examiners 
reviewed the veteran's claims file in its entirety, 
considered the evidence, and opined whether it is at least as 
likely as not that any lumbar spine disorder that is shown to 
exist was incurred in or aggravated by the veteran's period 
of active service.  

Second, it appears that the veteran's service medical 
records, in regard to this issue, may be incomplete.  As 
previously indicated, during his September 2000 hearing, the 
veteran testified that he received back treatment at a 
hospital in Bien Hoa in 1968, but records of this treatment 
are not in the claims file. 

In the case of a claim for disability compensation, the newly 
passed legislation provides that VA shall obtain the 
claimant's service medical records and, if the claimant has 
furnished the Secretary information to locate such records, 
other relevant records pertaining to the claimant's active 
military, naval, or air service that are held or maintained 
by a governmental entity.  As stated previously, it also 
provides that the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for a benefit provided there is a reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified 
at 38 U.S.C.A. § 5103A).  In light of the foregoing, on 
Remand, the RO should contact the veteran and ask him to 
provide more detailed information regarding this alleged in-
service treatment, and based on the information received, 
endeavor to obtain the missing records.  

The RO should also endeavor to obtain any other pertinent 
records identified by the veteran.  In a written statement 
received in May 1997 and during the September 2000 hearing, 
the veteran indicated that he had received back treatment at 
a VA outpatient clinic in Sacramento, California, in 1972, 
and by Steven Heck, M.D., of Sacramento, California, from 
1972 to 1975.  (The back treatment to which the veteran has 
referred involves the lancing of cysts that developed in the 
area of the veteran's tailbone and the removal of bone 
splinters.)  At the hearing, he also testified that he had 
been diagnosed with lumbosacral strain at a VA hospital, date 
uncertain, last received VA back treatment in 1992, and had 
been found to be physically disabled by the Social Security 
Administration (SSA).  As the records stands, the only report 
back treatment, VA or otherwise, is dated in 1987.   

To ensure that the veteran is afforded due process of law and 
that the Board's decision is based on a complete record, this 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all VA and private medical 
providers who have treated his lumbar 
spine disorder since his discharge from 
service and whose records have not yet 
been obtained.  The RO should also 
request the veteran to submit a written 
statement indicating the nature of his 
in-service back treatment and identifying 
the medical facility where he was treated 
in service.  

2.  After securing any necessary 
authorization and receiving the written 
statement detailing the veteran's in-
service medical treatment, the RO should 
attempt to obtain and associate with the 
claims file records of the veteran's in-
service treatment from the appropriate 
governmental authority and of his post-
service treatment from all VA and private 
medical providers identified.  The RO 
should also obtain and associate with the 
claims file the records on which SSA 
based its determination that the veteran 
was physically disabled.

3.  Thereafter, the RO should afford the 
veteran VA orthopedic and neurological 
examinations for the purpose of 
ascertaining the etiology of any lumbar 
spine disorder shown to exist.  Prior to 
the examinations, the RO should provide 
the examiners with the veteran's claims 
file and a copy of this Remand for 
review.  Thereafter, the examiners should 
conduct all evaluations, studies, and 
tests deemed necessary.  Following a 
comprehensive review of the record and 
the veteran's history and 


thorough examinations, the examiners 
should diagnose all lumbar spine 
disorders that are present and, with 
regard to each disorder diagnosed, opine 
whether it is as least as likely as not 
that the disorder was incurred in or 
aggravated by the veteran's period of 
active service.  The examiners should 
provide the complete rationale on which 
their opinions are based.

4.  The RO should then review the VA 
examination reports to determine whether 
they comply with the previous 
instruction.  If they are deficient in 
any regard, immediate corrective action 
should be taken.  

5.  Thereafter, the RO should review the 
entire claims file and ensure compliance 
with all other duty to assist, 
documentation and notification 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  

6.  Finally, the RO should readjudicate 
the veteran's claim for service 
connection for a lumbosacral strain.  If 
the RO denies the benefit sought, it 
should provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the claim is returned to 
the Board for further appellate 
consideration. 

The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law and that the Board's decision is 
based on a complete record.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
appeal.  The veteran is free to submit any additional 
evidence and argument he desires to have considered in 
connection with his current appeal; however, no action is 
required until he is otherwise notified.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 



